Citation Nr: 0334502	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection and 
awarded an initial 10 percent rating, effective January 25, 
1999, for PTSD.

The claim was denied by the Board in September 2001.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Thereafter, the veteran's representative and VA's General 
Counsel filed a Joint Motion for Remand requesting that the 
Court vacate the Board's decision and remand the case based 
on the Board's failure to sufficiently articulate its reasons 
and bases for its findings that the appellant was properly 
notified of the notice provisions of the Veterans Claims 
Assistance Act (VCAA).  The Court issued an Order granting 
the Joint Motion in January 2003.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment in that he is married with few friends and works 
productively when he is left alone; normal self-care and 
normal conversation; intense reaction to helicopters and 
diesel fuel odor; depressed mood; anxiety; suspiciousness; 
nightmares; chronic sleep impairment; and forgetting names.




CONCLUSION OF LAW

The criteria for an assignment of a 30 percent initial 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159; 
4.130, Diagnostic Codes 9411, 9440 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected PTSD should be 
rated higher than the initial and current 10 percent rating. 
Specifically, the veteran asserts that his PTSD causes 
serious symptoms, reflective of a 50 percent evaluation.

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
the factual scenario in Kuzma, as well as in the prior 
Federal Circuit cases of Dyment and Bernklau cited therein, 
was that proceedings were complete before VA when the VCAA 
was enacted.  See Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim, and the 
Department's regulation implementing the VCAA, 38 C.F.R. 
§ 3.159, expressly applies to claims filed before November 9, 
2000, but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the veteran, the Board 
concludes the VCAA applies to this claim.  It would be 
harmless for the Board to require compliance with the VCAA if 
it did not apply to the claim.  In fact, it would be more 
advantageous to the veteran.  The veteran may waive the right 
to notice and duty to assist required by the VCAA, and in 
fact the record reveals that he has done so with regard to 
the duty to notify. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the Board finds that the 
veteran has waived this notice.  As noted above, the reason 
the Court remanded this case was to enable VA to provide the 
veteran with the specific notice required by the VCAA.  
However, in a November 2003 written statement, the veteran's 
representative stated, "[o]n behalf of the veteran, we waive 
issuance of this notice, together with the one-year period 
that VA is supposed to give claimants to submitted whatever 
information under § 5103(b)(1)."  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
representative desired that the Board decide the claim 
"without a prior AOJ determination to which he would 
otherwise be entitled."  Accordingly, the Board finds that 
the notice requirement has been waived.

With respect to VA's duty to assist the veteran, the record 
indicates that the veteran has never received treatment for 
his service-connected PTSD.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, two medical examinations or 
opinions were provided by VA.  The veteran asserts that the 
VA examinations afforded him were inadequate to fairly 
evaluate the level of his disability.  The Board finds that 
both examinations were responsive to the issues presented and 
they reflected a familiarity with the veteran's service and 
medical history, as well as his current condition.  Though 
the April 1999 report noted the unavailability of a recently 
completed claims stressors report, the examination report 
itself reflected a familiarity with these stressors and with 
the veteran's pertinent history.  Both VA examinations were 
conducted by personnel competent to render opinions on the 
issues presented, and they produced findings that addressed 
the particular diagnostic criteria pertinent to the claim.  
The Board finds these examinations adequate for rating 
purposes, and fully compliant with applicable law.  As such, 
the Board does not find that additional examination is 
necessary to make a decision on the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, and VA and private 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  
However, the current level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the 10 percent disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran is presently assigned a 10 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a) (2003).

The Board finds that the veteran's PTSD disability most 
closely approximates the criteria for a 30 percent rating.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The VA and private medical examinations show that the veteran 
has occupational and social impairment.  He reports that he 
withdraws from situations and people.  He reports that his 
only social contact, aside from his wife, is a Vietnam 
veteran with whom he gets together only a few times a year; 
that he is not very close to his children; and that his co-
workers essentially leave him alone all the time.  The record 
reveals that he has been married twice, both times for over 
10 years.  In addition, he has been employed for 22 years at 
the same company as a mechanic.

The record reflects that the veteran was able to converse in 
a normal manner with all three examiners, and all three 
examiners found he had good hygiene.  The examination reports 
reflected that the veteran had a depressed mood, anxiety, and 
suspiciousness as evidenced by hypervigilance like walking 
the perimeter of his home nightly.  No examiner found that he 
had panic attacks per se.  All the examiners did find that he 
had recurrent and intrusive distressing memories or 
flashbacks.  All the examiners also noted chronic sleep 
impairment and nightmares.  Lastly, the veteran reported 
problems concentrating and remembering names, although his 
concentration and memory were considered intact on 
examination.

In sum, this evidence reveals a PTSD disability that more 
closely approximates the criteria for the 30 percent rating 
than the 10 percent rating currently assigned.  A higher 
evaluation of 50 percent is not warranted as his PTSD 
disability does not more closely approximate the criteria for 
that rating.  The criteria for a 50 percent rating for PTSD 
are:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

All three examiners found that the veteran had normal, not 
circumstantial, circumlocutory, or stereotyped, speech.  
Aside from the veteran's report of forgetting names, the 
evidence of record shows that the veteran's memory is intact.  
There is absolutely nothing in the record to indicate any 
long-term memory impairment manifested by retention of only 
highly learned material or forgetting to complete tasks.  On 
the contrary, the two examiners who assessed the veteran's 
memory assessed it as intact.  Likewise, there is no evidence 
of impaired abstract thinking or difficulty in understanding 
complex commands.  All the mental status evaluations noted 
logical, pertinent, and sequential thought processes.  It was 
also noted that he was able to abstract well.

The majority of the medical opinions (2 out of 3) do not show 
that the veteran meets the 50 percent criteria of impaired 
short-term memory and impaired judgment.  The only positive 
finding regarding memory problems was in the private 
examination report where the veteran reported forgetting 
names at times.  In light of the fact that the private 
psychiatrist found the veteran's concentration and memory 
intact on examination, the Board finds that the record does 
not show significant short-term memory impairment, which, 
when considered with the other evidence of record, would 
warrant a 50 percent rating for PTSD.  

Likewise, the evidence of record differs as to whether the 
veteran has any impairment of judgment or panic attacks.  One 
examiner found the veteran had fair judgment, while another 
reported limited judgment.  Finally, none of the examiners 
noted panic attacks more than once a week.  The 
representative argues that the veteran's flashbacks and 
intrusive thoughts are the equivalent of panic attacks more 
than once a week.  See Appellant's Brief at 22-23.  

Even assuming, arguendo, that the veteran has some impairment 
of memory and judgment and experiences symptomatology akin to 
that of panic attacks, the Board does not find that the 
veteran's PTSD disability more nearly approximates the 
criteria for a 50 percent rating.  This is so because most of 
the criteria for a 50 percent rating are not met.  The only 
two criteria for the 50 percent rating that the record 
clearly does show are flattened affect and disturbed 
(depressed) mood.  

As noted above, the record clearly shows some difficulty in 
establishing and maintaining effective work and social 
relationships.  However, when viewed as a whole, the 
veteran's difficulties in this area, when considered with the 
other evidence of record, do not warrant a 50 percent rating.  
The private examiner described the veteran as leading "a 
shell of a life" and a "marginal existence", only able to 
keep his current work situation because of his "unusual, 
almost schizoid nature" and gave a Global Assessment of 
Functioning (GAF) score of 41.  The May 1999 and April 2000 
VA examiners overall found the veteran's PTSD impairment was 
"mild" and gave him GAF scores of 71 and 69, respectively.  
The May 1999 examiner thought the veteran's social 
adaptability and integration was only mildly affected and his 
industrial adaptability skills were considered not much 
affected by his PTSD.  

The Board gives more probative value to the opinion of the 
two distinct VA examiners than it does to the opinion of the 
private examiner as his opinion stands alone.  In addition, 
the Board finds that the preponderance of the evidence is 
against the claim for a 50 percent rating, in part, because 
the rest of the evidence of record does not support the 
opinion of the private examiner.  DSM-IV states that a GAF 
score between 41 and 50, within which the private examiner 
placed the veteran, represents "[s]erious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job), yet the evidence of record, taken as a whole, 
does not reveal that the veteran has this type of serious 
symptomatology.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) at 46-47.

The record clearly shows that the veteran does not have 
suicidal ideation (all the examiners noted that he denied 
suicidal ideation) or severe obsessional rituals.  Further, 
the record clearly shows that the veteran interacts on some 
level with at least one friend, co-workers, and his four 
children.  In addition, he has courted and married two women, 
and each marriage has lasted over 10 years.  Further, the 
record does not show that the veteran is unable to keep a 
job.  On the contrary, all the examiners noted that the 
veteran has been employed for 22 years by the same employer.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of PTSD 
and any effects on the veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered the 
severity of the PTSD during the entire period from the 
initial assignment of the 10 percent disability rating to the 
present time and finds that a 30 percent rating is warranted 
for the entire period.  See Fenderson, 12 Vet. App. At 125-
126.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, the evidence does not 
support a rating in excess of 30 percent, but rather, more 
nearly approximates the criteria for the currently assigned 
30 percent rating.  The Board finds that, as the 
preponderance of the evidence is against the claim for a 
rating higher than 30 percent, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence indicates that the veteran has never 
been hospitalized for his PTSD and that he has worked as a 
mechanic with the same company for the past 22 years.  Thus, 
the record does not reflect that the veteran's service-
connected PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating of 30 percent is warranted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



